DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2021 has been entered.

Response to Amendments
This action is in response to remarks and amendments submitted on 9/13/2021, in which claims 22-41, were newly presented for examination. The applicant’s remarks and amendments to the claims were considered with the following results:
In response to the last Office Action: 
Claims 5-9, 15-16, and 19 were cancelled in response filed 12/6/2019.
Claims 12 and 14 were cancelled in response filed 5/21/2020.
Claims 1-4, 10-11, 13, 17-18, 20-21 were cancelled in response filed 9/13/2021.
Claims 22-41 are currently pending.
The previous claim objections of claims 1-4, 10-11, 13, 17-18, and 20-21 have been withdrawn –as necessitated by applicant’s cancellation of the impacted claims. 

Response to Arguments
The applicant’s remarks and/or arguments, filed 9/13/2021, have been fully considered. 

Applicant cancelled claims 1-21 and presented claims 22-41. Applicant noted the prior arts of record, Reddy (US PGPub 20170104708) and Li (WO 2015013847), do not teach the limitations of the newly presented claims. 
 
The examiner notes applicant’s amendments and arguments are persuasive. Furthermore, applicant’s arguments are moot as the arguments are not directed to any of the references used in the current rejection, Park: US PGPub 20140085666 and Jhanji: US PGPub 20180027070. 

It should be noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Claim Objections
Claims 29-32 are objected to because of the following informalities:  
Claims 29-32 would need to be properly reorganized. Dependent claims 29-32 are erroneously separated from dependent claim 25 –to which the impacted claims directly and/or indirectly dependent. MPEP 608 states “A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim. It should be kept in mind that a dependent claim may refer to any preceding independent claim. See MPEP § 608.01(n)”. Appropriate action is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 22-41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication, US 20140085666, to Hyun-Wook Park, hereinafter “Park”, in view of U.S. Patent Application Publication, US 20180027070, to Neeraj Jhanji et al, hereinafter “Jhanji”.

Regarding claim 22, Park teaches a method for providing access to information in a localized area ({It should be noted Wi-Fi Direct (also known as peer-to-peer or P2P) allows your application to quickly find and interact with nearby devices} Park, ¶ [0008], teaches the present general inventive concept provides a method of controlling Internet access of a wireless terminal connected to an image forming apparatus that supports WiFi Direct, in the image forming apparatus), comprising: providing a micro-server (Park, ¶ [0087], teaches FIG. 9 is a block diagram of a basic software configuration of a complex machine supporting WiFi Direct. Each element of the software of the complex machine that supports WiFi Direct will be described in brief with reference to FIG. 9), wherein the micro-server includes: a wireless access point for providing Wi-Fi connection in the localized area (At least Park, FIG. 1, FIG. 7, FIG. 9, and FIG. 10A, disclose an access points as part of invention); a Web server, the Web server configured to access data (Park, ¶ [0089], teaches a WiFi Direct user interface allows the user to perform setup related to WiFi Direct and may be included in a user interface installed in an embedded web server (EWS)); and a memory (Park, ¶ [0085], teaches information and print data necessary to perform control operations are stored in the memory unit and are read from the memory unit when necessary), wherein the memory includes pre-stored specific information (Park, ¶ [0081], teaches WiFi Direct devices have a profile storage function that stores information of previously-connected WiFi Direct devices. FIG. 6 is a diagram illustrating an example in which a list of WiFi Direct devices whose information is stored according to a profile storage function); pairing the micro-server to at least one Wi-Fi enabled smart device in the localized area (Park, ¶ [0060], teaches A WLAN device that ; configuring the micro-server to: (i) block all Internet requests from the paired smart device to the Internet (Park, ¶ [0094], teaches when a wireless terminal which is WiFi-Direct connected to an image forming apparatus request Internet access through the image forming apparatus, the image forming apparatus determines whether to permit or prohibit Internet access according to a predetermined criterion, rather than permitting Internet access at all times, and permits or prohibits Internet access according to the determination result, thereby solving the foregoing problem and efficiently using resources of the image forming apparatus); and (ii) redirect the Internet requests from the paired smart device to the Web server (Park, ¶ [0115], teaches if determining that the identified device type of the wireless terminal is an Internet-access-prohibited device type, the image forming apparatus allocate no gateway address or a null value to the wireless terminal and complete WiFi Direct connection with the wireless terminal), wherein networking controls of the micro-server lock in the paired smart device without providing Internet access to the paired smart device (Park, ¶ [0108], teaches FIG. 13 is a diagram illustrating a screen to set whether to permit or prohibit Internet access through the image forming apparatus corresponding to a wireless terminal that is WiFi-Direct connected. On the screen, a region to perform an on/off setting with respect to Internet access is displayed. The user may set ‘on’ or ‘off’ on this region to permit or prohibit Internet access of the wireless terminal); and communicating the pre-stored specific information to the paired smart device (Park, ¶ [0105], teaches if the wireless terminal is WiFi-Direct connected , wherein the pre-stored specific information is customizable to enhance a user experience in the localized area (Park, ¶ [0096], teaches the user interface unit may receive various commands from a user. For example, the user interface unit may receive a command instructing an execution of an image formation operation or a command corresponding to various settings of the image forming apparatus. In the current exemplary embodiment, settings of whether to permit or prohibit Internet access of the WiFi-Direct connected wireless terminal may be input).  
	Park teaches the limitations as identified above.
	Park does not explicitly teach: the Web server configured to access real-time data.
	However, Jhanji teaches: the Web server configured to access real-time data  (Jhanji, ¶ [0092], teaches the application running on the client and server discovers nearby devices and establishes the fastest available direct connection between them. When displaying the remote content of nearby devices, the client initially fetches only the content metadata and content list from the server. Then it fetches the content file icons. By doing so, the client is able to present a lightweight representation of the content i.e. the list of available content to its user without needing to fetch the actual content files. When the user selects a content item, the client application requests it .
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Park (disclosing image forming apparatus that supports WiFi Direct) to include the teachings of Jhanji (disclosing content(s) of nearby device(s) acting as server(s) and a device acting as a client over a peer-to-peer direct wireless network) and arrive at functions related to directly connecting devices. One of ordinary skill in the art would have been motivated to make this combination to improve device performance with regard to providing data to users (see at least Jhanji, ¶ [0085]). In addition, the references Park and Jhanji teach features that are directed to analogous arts and they are directed to the same field of endeavor related to pairing devices to access data.

Regarding claim 23, the modification of Park and Jhanji teaches the claimed invention substantially as claimed, and Jhanji further teaches the pre-stored specific information is displayed on a browser of the paired smart device (Jhanji, ¶ [0063], teaches it is very convenient and handy if all the photos, videos and documents i.e. the server content, are made accessible directly via the FINDER® or other OS interface of .  

Regarding claim 24, the modification of Park and Jhanji teaches the claimed invention substantially as claimed, and Jhanji further teaches the micro-server is configured to communicate the pre-stored specific information to the paired smart device in the absence of Internet connectivity (Jhanji, ¶ [0057], teaches the present inventors recognized that content transfer could be accomplished in a more advantageous manner without needing to transfer content on a nearby computer across the internet and back. Jhanji, ¶ [0098], teaches Imagine you are next to or walk into a shop and you can browse the product list, specials, detailed product information and coupons or commercial offerings, without requiring the shop staff to upload anything to the internet).  

Regarding claim 25, the modification of Park and Jhanji teaches the claimed invention substantially as claimed, and Jhanji further teaches the Web server is configured to communicate real time data to the paired smart device (Jhanji, ¶ [0078], teaches the short range wireless network approach described in the implementations herein avoids all these drawbacks. Data can be accessed in-place in real-time by a remote device, which is something no current approach does. In case the remote device requests a copy of the data, it is transferred directly from server device to client device using P2P wireless technologies).  

Regarding claim 26, the modification of Park and Jhanji teaches the claimed invention substantially as claimed, and Jhanji further teaches the localized area comprises an area covered by the wireless access point (Jhanji, ¶ [0063], teaches it is very convenient and handy if all the photos, videos and documents i.e. the server content, are made accessible directly via the FINDER® or other OS interface of the client, simply by placing a first electronic device having the content stored thereon in close enough physical proximity to be able to directly and wirelessly communicate with a second electronic device that acts as a client. For example, Wi-Fi DIRECT® typically has a range of approximately 30 meters or 100 feet).  

Regarding claim 27, the modification of Park and Jhanji teaches the claimed invention substantially as claimed, and Park further teaches the pre-stored information is provided by an operator of the micro-server (Park, ¶ [0096], teaches .  

Regarding claim 28, the modification of Park and Jhanji teaches the claimed invention substantially as claimed, and Jhanji further teaches the pre-stored information includes content in a plurality of digital formats, wherein the plurality of formats is selected from the group consisting of: a web-compliant format, a digital video format, a digital video streaming format, comprising: two dimensional, three dimensional, virtual reality, and a 360- degree stitched format, a digital image format, a digital audio format, a digital audio streaming format, a digital document format, an ASCII data format, and a binary data format (Jhanji, ¶ [0126], teaches FIG. 3C shows aggregated remote contents presented as an interactive document on the client device constructed from multiple different content types and content structures stored on multiple different server devices).  

Regarding claim 29, the modification of Park and Jhanji teaches the claimed invention substantially as claimed, and Jhanji further teaches wherein the real-time data comprises content in a plurality of formats, wherein the format comprises at least one of a digital video streaming format, comprising, two dimensional, three dimensional, virtual reality, 360-degree stitched format; a digital audio streaming format; an ASCII data format; and a binary data format (Jhanji, ¶ [0076], teaches a mirror reflection of the photo and video content file and/or directory structure is presented on the client. As the user interacts with the presented content by choosing folders and selecting photos, the sub-directory tree and file content may be downloaded in real-time on demand in the background. If the user changes folders, the file list and file metadata of the currently selected folder begins to download. If the user selects a file such as a video, the video file begins to stream from the server electronic device).  

Regarding claim 30, the modification of Park and Jhanji teaches the claimed invention substantially as claimed, and Jhanji further teaches the pre-stored information and/or real-time data is selected from a plurality of data sources (Jhanji, ¶ [0130], teaches the group or album names may be automatically derived from metadata thereof such as the locations of the photos or may be manually assigned by the users depending on the implementation. In the case of grouping by date, the photo albums may contain, for example, a group of photos within the same day from different sources of nearby mobile devices as servers).  

Regarding claim 31, the modification of Park and Jhanji teaches the claimed invention substantially as claimed, and Jhanji further teaches the plurality of data sources is selected from the group consisting of: commercial advertisements, directional and navigational information, directory information, presentations of an object, and presentations of a geographical area (Jhanji, ¶ [0093], teaches .  

Regarding claim 32, the modification of Park and Jhanji teaches the claimed invention substantially as claimed, and Jhanji further teaches at least one data source is a digital data source (Jhanji, ¶ [0107], teaches client device is connected wirelessly to each of the devices over direct wireless connections. The client device may be an infotainment system of a vehicle or an in-flight entertainment console of an airplane).  

Regarding claim 33, the modification of Park and Jhanji teaches the claimed invention substantially as claimed, and Jhanji further teaches the method further comprising the step of terminating the pairing of the micro-server to the Wi-Fi enabled smart device when the Wi-Fi enabled smart device moves out of the localized area (Jhanji, ¶ [0074], teaches discovering when devices move out of range, updating the available content available over the short range wireless network accordingly, and notifying consumers of the updated data as needed).  

Regarding claim 34, the modification of Park and Jhanji teaches the claimed invention substantially as claimed, and Park further teaches loading a variant of the specific information on an Internet mirror site, and wherein the user can access the specific information on the Internet mirror site when the smart device is no longer paired to the micro- server (Park, ¶ [0093], teaches as you walk into the next exhibit room on a different floor, the first short range wireless network server drops out of range, and the new one for this exhibit room comes into range, presenting a different set of content corresponding to the exhibits in this room. As you walk out of the museum, you have had a much richer experience, but you carry no printed material to discard, your phone has not used up any extra storage, and the museum did not have to set up a website or distribute an app for you to download. Same scenario applies when you visit the zoo or a Broadway show short range wireless network serves as a digital content distribution platform by enabling all viewers to browse and interact with content available at that event location. The digital content can be distributed easily and quickly without too many steps).  

Regarding claim 35, Park teaches a micro-server comprising: a wireless access point for providing Wi-Fi connection in the localized area ({It should be noted Wi-Fi Direct (also known as peer-to-peer or P2P) allows your application to quickly find and interact with nearby devices} Park, ¶ [0008], teaches the present general inventive concept provides a method of controlling Internet access of a wireless terminal connected to an image forming apparatus that supports WiFi Direct, in the image forming apparatus. Park, ¶ [0087], teaches FIG. 9 is a block diagram of a basic software configuration of a complex machine supporting WiFi Direct. Each element of the software of the complex machine that supports WiFi Direct will be described in brief with reference to FIG. 9); a Web server, the Web server configured to access data ; and a memory (Park, ¶ [0085], teaches information and print data necessary to perform control operations are stored in the memory unit and are read from the memory unit when necessary), wherein the memory includes pre-stored specific information (Park, ¶ [0081], teaches WiFi Direct devices have a profile storage function that stores information of previously-connected WiFi Direct devices. FIG. 6 is a diagram illustrating an example in which a list of WiFi Direct devices whose information is stored according to a profile storage function); wherein the micro-server is paired to a Wi-Fi enabled smart device in the localized area (Park, ¶ [0060], teaches A WLAN device that supports WiFi Direct (hereinafter, a ‘WiFi Direct device’), unlike legacy WiFi devices, is capable of performing peer to peer (P2P) connection without using a network infrastructure), wherein the micro-server is configured to: (i) block all Internet requests from the paired smart device to the Internet (Park, ¶ [0094], teaches when a wireless terminal which is WiFi-Direct connected to an image forming apparatus request Internet access through the image forming apparatus, the image forming apparatus determines whether to permit or prohibit Internet access according to a predetermined criterion, rather than permitting Internet access at all times, and permits or prohibits Internet access according to the determination result, thereby solving the foregoing problem and efficiently using resources of the image forming apparatus); and (ii) redirect the Internet requests from the paired smart device to the Web server (Park, ¶ [0115], teaches if determining that the identified device type of the wireless terminal is an Internet-access-prohibited device type, the , wherein networking controls of the micro-server are configured to lock in the paired smart device without providing Internet access to the paired smart device (Park, ¶ [0108], teaches FIG. 13 is a diagram illustrating a screen to set whether to permit or prohibit Internet access through the image forming apparatus corresponding to a wireless terminal that is WiFi-Direct connected. On the screen, a region to perform an on/off setting with respect to Internet access is displayed. The user may set ‘on’ or ‘off’ on this region to permit or prohibit Internet access of the wireless terminal), wherein the micro-server is configured to communicate the pre-stored specific information to the paired smart device (Park, ¶ [0105], teaches if the wireless terminal is WiFi-Direct connected to the image forming apparatus, the wireless terminal may execute a mobile printing function of executing a printing operation by sending a print command or print data to the image forming apparatus through WiFi Direct connection. In this case, an image file such as a picture stored in the wireless terminal may be printed and by accessing a web server in the Internet, an image file stored in the server may also be printed), and wherein the pre-stored specific information is customizable to enhance a user experience in the localized area (Park, ¶ [0096], teaches the user interface unit may receive various commands from a user. For example, the user interface unit may receive a command instructing an execution of an image formation operation or a command corresponding to various settings of the image forming apparatus. In the current exemplary embodiment, settings of whether to permit or prohibit Internet access of the WiFi-Direct connected wireless terminal may be input).  

	Park does not explicitly teach: the Web server configured to access real-time data.
	However, Jhanji teaches: the Web server configured to access real-time data (Jhanji, ¶ [0092], teaches the application running on the client and server discovers nearby devices and establishes the fastest available direct connection between them. When displaying the remote content of nearby devices, the client initially fetches only the content metadata and content list from the server. Then it fetches the content file icons. By doing so, the client is able to present a lightweight representation of the content i.e. the list of available content to its user without needing to fetch the actual content files. When the user selects a content item, the client application requests it from the server, on demand, in real-time. This way, the network bandwidth can be optimized for the content last requested by the user. If the user switches to a different view, fetching the content list of that view is prioritized. If a file item has been previously downloaded and is available in the cache, the cached copy is used as long as the content file has not been modified since it was last cached. By doing so, the application is able to create the illusion of a local copy of the content and deliver a near real-time user experience).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Park (disclosing image forming apparatus that supports WiFi Direct) to include the teachings of Jhanji (disclosing content(s) of nearby device(s) acting as server(s) and a device acting as a client over a peer-to-peer direct wireless network) and arrive at functions related to 

Regarding claim 36, the modification of Park and Jhanji teaches the claimed invention substantially as claimed, and Jhanji further teaches the pre-stored specific information is displayed on a browser of the paired smart device (Jhanji, ¶ [0063], teaches it is very convenient and handy if all the photos, videos and documents i.e. the server content, are made accessible directly via the FINDER® or other OS interface of the client, simply by placing a first electronic device having the content stored thereon in close enough physical proximity to be able to directly and wirelessly communicate with a second electronic device that acts as a client. For example, Wi-Fi DIRECT® typically has a range of approximately 30 meters or 100 feet. Further, Jhanji, ¶ [0084], teaches these user interfaces include, but are not limited to, integration with their device's file manager such as the MacOS FINDER®, so that the contents of the short range wireless network appear as folders within the file manager, which the user can browse as a directory structure and interact with the presented data using familiar gestures such as double-click to open, drag to move, right click etc. Another user interface could be through integration with existing specialized applications for dealing with specific data types, such as a photo browser or editor application like MAC PHOTOS, a contents browser like ITUNES®, ADOBE PHOTOSHOP® etc.).  

Regarding claim 37, the modification of Park and Jhanji teaches the claimed invention substantially as claimed, and Jhanji further teaches the micro-server is configured to communicate the pre-stored specific information to the paired smart device in the absence of Internet connectivity (Jhanji, ¶ [0057], teaches the present inventors recognized that content transfer could be accomplished in a more advantageous manner without needing to transfer content on a nearby computer across the internet and back. Jhanji, ¶ [0098], teaches Imagine you are next to or walk into a shop and you can browse the product list, specials, detailed product information and coupons or commercial offerings, without requiring the shop staff to upload anything to the internet).  

Regarding claim 38, the modification of Park and Jhanji teaches the claimed invention substantially as claimed, and Jhanji further teaches the Web server is configured to communicate real time data to the paired smart device (Jhanji, ¶ [0078], teaches the short range wireless network approach described in the implementations herein avoids all these drawbacks. Data can be accessed in-place in real-time by a remote device, which is something no current approach does. In case the remote device requests a copy of the data, it is transferred directly from server device to client device using P2P wireless technologies).  

Regarding claim 39, the modification of Park and Jhanji teaches the claimed invention substantially as claimed, and Jhanji further teaches the localized area comprises an area covered by the wireless access point (Jhanji, ¶ [0063], teaches it is very convenient and handy if all the photos, videos and documents i.e. the server content, are made accessible directly via the FINDER® or other OS interface of the client, simply by placing a first electronic device having the content stored thereon in close enough physical proximity to be able to directly and wirelessly communicate with a second electronic device that acts as a client. For example, Wi-Fi DIRECT® typically has a range of approximately 30 meters or 100 feet).  

Regarding claim 40, the modification of Park and Jhanji teaches the claimed invention substantially as claimed, and Park further teaches the pre-stored information is provided by an operator of the micro-server (Park, ¶ [0096], teaches the user interface unit may receive various commands from a user. For example, the user interface unit may receive a command instructing an execution of an image formation operation or a command corresponding to various settings of the image forming apparatus. In the current exemplary embodiment, settings of whether to permit or prohibit Internet access of the WiFi-Direct connected wireless terminal may be input).  

Regarding claim 41, the modification of Park and Jhanji teaches the claimed invention substantially as claimed, and Jhanji further teaches the pre-stored information includes content in a plurality of digital formats, wherein the plurality of formats is selected from the group consisting of: a web-compliant format, a digital video format, a digital video streaming format, comprising: two dimensional, three dimensional, virtual reality, and a 360- degree stitched format, a digital image format, a digital audio format, a digital audio streaming format, a digital document format, an ASCII data format, and a binary data format (Jhanji, ¶ [0126], teaches FIG. 3C shows aggregated remote contents presented as an interactive document on the client device constructed from multiple different content types and content structures stored on multiple different server devices).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 20170339566 (Yasuda et al) discloses the present invention provides a communication method in a wireless communication network in which a first wireless terminal establishes a peer-to-peer wireless connection with a second wireless terminal. The first terminal determines whether or not the second wireless terminal is a universal terminal on the basis of information received from the second wireless terminal. The first wireless terminal controls access to a resource in the first wireless terminal by the second wireless terminal after a connection is established in accordance with the result of the determination.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        12/4/2021